PER CURIAM.
These five appeals which were timely filed, are from judgments convicting appellants of violations of the Selective Training and Service Act of 1940, 50 U.S.C.A. Appendix, § 301 et seq. Four appellants were classified by their respective Draft Boards as conscientious objectors, and were accordingly ordered to report for work Of national importance or for final type physical examination. The fifth, classified as 1-A, was ordered to report for induction. Failure to obey these orders constituted the basis for the charges against them.
All appellants are members of the Jehovah’s Witness sect, and claim exemption from any service under the Act as ordained ministers.
Appellants challenge the action of the court in refusing to admit or in disregarding evidence that they were duly ordained ministers, contending that the denial of the right to present defenses is repugnant to the Constitutional provision that no bill of attainder or ex post facto law shall be passed, article 1, § 9, cl. 3, and also to the Sixth Amendment providing that in all criminal prosecutions the accused shall have compulsory process for obtaining witnesses in his behalf. We find no merit in these contentions.
. Judgments affirmed on the authority of Falbo v. United States, 320 U.S. 549, 64 S.Ct. 346.